Citation Nr: 1142300	
Decision Date: 11/15/11    Archive Date: 11/30/11	

DOCKET NO.  09-44 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for residuals of a right hip injury.

4.  Entitlement to service connection for residuals of a left hip injury.

5.  Entitlement to service connection for residuals of a right knee injury.

6.  Entitlement to service connection for residuals of a left knee injury.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for a disability manifested by boils in the groin region.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The appellant had active duty for training from March to July 1983 and was a longtime Member of the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Roanoke, Virginia, that denied entitlement to the benefits sought.  

The appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  For reasons which will be set forth below, the appeal is REMANDED to the RO by way of the Appeals Management Center in Washington, D.C.  VA will notify the Appellant should further action be required.


REMAND

The Appellant and his representative essentially maintain that each of the disabilities at issue is attributable to his several months of active duty training in 1983.  In particular, with regard to the back, the Appellant stated in his claim for disability benefits received in 2008 that in June 1984 when he was at the NCO Academy at Camp Shelby, Mississippi, he hurt his back and was not able to finish the course.  He claims he was released from active duty early.  Of record is an undated statement from his brother who recalls that the Appellant sustained a back injury while in NCO training and "did not fully recover."  

Also of record is a VA memorandum dated in June 2008 to the effect that the Appellant's service treatment records are not available for review.  Efforts were made to obtain these service treatment records, but a negative response was received in April 2008.  It was noted that in June 2008 the file was reviewed and notation was made the Appellant himself had not responded to requests and the RO knew of no Reserve National Guard unit to request records from.  The Board notes that the claims file contains a report of separation and record of service from the National Guard Bureau indicating that the Appellant's service obligation had expired and that he had been assigned to the Headquarters and Headquarters Company, 1st Battalion, 170th Infantry, 29th Infantry Division, Virginia Army National Guard, Alexandria, Virginia, Zip Code 22314.  The Board believes that a search for alternate medical records and evidence would be helpful.  It is noted that the active duty for training was in Mississippi.  It is unclear whether Mississippi authorities have been contacted for any pertinent information.

The Board is aware that the United States Court of Appeals for Veterans Claims (Court) has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The only medical evidence on file consists of reports of VA outpatient visits on periodic occasions in 2008 for various concerns, primarily complaints with regard to the back.  The record contains an October 2010 communication from the Appellant himself to the effect that he was currently in prison but expected to be released "around the month of June."  He stated he would keep VA informed, but no further communication from him is of record.  

The Board believes that further development is in order and the case is REMANDED for the following actions:

1.  VA should contact the Appellant and obtain the names and addresses of all medical care providers, both VA and non-VA, who might have records not already associated with the claims file, pertaining to treatment and evaluation of him for the disabilities at issue.  Records sought should include those for any treatment of the claimed disorders in the period shortly after separation from the period of active duty training.  After he has signed any appropriate releases, records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure such records should be documented in the file.  If VA cannot obtain records identified by the Appellant, a notation to that effect should be inserted in the file.  The Appellant should be notified of any unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit such records for VA review.

2.  The Appellant should also identify the National Guard units to which he was assigned and the time frames for each assignment.  In particular, he should be asked to provide information with regard to his assignment to the Headquarters and Headquarters Company, 1st Battalion, 170th Infantry, 29th Infantry Division, Virginia Army National Guard, Alexandria, Virginia, Zip Code 22314.  Additionally, the Appellant should provide information with regard to his assignment to a National Guard unit in the state of Mississippi.  It appears from his certificate of release or discharge from active duty that he was assigned to the Headquarters and Headquarters Company of an Engineer Group in Vicksburg, Mississippi, in 1983.  He should be asked to identify that engineer group.  Should he do so, that unit should be contacted and asked to provide any health-care records with regard to the Appellant that might be in his possession.  If VA is unsuccessful in obtaining any such records, the Appellant himself should again be notified and he should be provided an opportunity to obtain and submit any records he might have in his possession.  

3.  Thereafter, provided the Appellant is out of prison, he should be accorded a general medical examination by VA in order to determine whether he has any of the disabilities at issue, and, if so, whether any or all are related to his several months of active duty training in 1983.  The claims file must be made available to the examiner for review and the examination report should reflect that such review has been accomplished.  All appropriate testing, to include sleep study testing, if deemed advisable, should be conducted.  Based on review of the pertinent medical history, and examination of the Appellant, the examiner should then provide an opinion with respect to whether it is at least as likely as not (that is, a probability greater than 50 percent) or less likely than not that any current tinnitus, low back disability, right hip disability, left hip disability, right knee disability, left knee disorder, sleep apnea, and/or a disability manifested by boils around the groin area originated in service or is or are in any way related to the Appellant's active service.  The complete rationale for any opinion expressed should be provided.  If the examiner is unable to provide the requested opinion without resort to speculation, this should be so stated, and he or she must discuss why the disability picture is so outside the norm that such an opinion is not possible.  

4.  Thereafter, the claims should be readjudicated.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, he and his representative should be provided a supplemental statement of the case and be afforded the opportunity to respond within a reasonable time frame.  

Then, the case should be returned to the Board, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The Appellant and his representative are placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2011), failure to cooperate by not providing more specific information with regard to each of the disabilities at issue and by not attending any requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



